Case 2:17-cv-00124-PLM-MV ECF No. 101, PageID.1136 Filed 05/03/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 WILLIAM JOHNSON, et al.,

        Plaintiffs,
                                                     Case No. 2:17-cv-124
 v.
                                                     HONORABLE PAUL L. MALONEY
 ROBERT GORDON,

        Defendant.
 ____________________________/


                          ORDER FOR JOINT STATUS REPORT

       The Court has reviewed the joint status report submitted by the parties on April 30, 2021

(ECF No. 100). The parties shall file an updated joint status report detailing the status of this

matter by June14, 2021.

       IT IS SO ORDERED.



Dated: May 3, 2021                                          /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
